          Case 5:14-cr-00001-TES-CHW Document 45 Filed 05/17/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION


MICHAEL JENKINS,

           Petitioner,
                                                           CIVIL ACTION NO.
v.
                                                            5:14-cr-00001-TES
UNITED STATES OF AMERICA,

           Respondent.

,
           ORDER DENYING JENKINS’ MOTION FOR RECONSIDERATION
           Defendant.


           On May 1, 2020, this Court declined Michael Jenkins’ request for a sentence

    reduction under the CARES Act, § 3582(c)(1)(A) “or any other means available.” [Doc.

    42]; [Doc. 43]. The Court dismissed Jenkins’ Petition without prejudice, finding that he

    failed to exhaust all administrative remedies. [Doc. 43]. Jenkins now moves for

    reconsideration of this Court's Order, which the Court DENIES for the following

    reasons. [Doc. 44].

           A.     Standard of Review

           Pursuant to local rules, “[m]otions for reconsideration shall not be filed as a

    matter of routine practice.” LR 7.6, MDGa. Accordingly, such motions are appropriate

    only if a party demonstrates that “(1) there has been an intervening change in the law,

    (2) new evidence has been discovered that was not previously available to the parties at
      Case 5:14-cr-00001-TES-CHW Document 45 Filed 05/17/20 Page 2 of 4



the time the original order was entered, or (3) reconsideration is necessary to correct a

clear error of law or prevent manifest injustice.” Bryant v. Walker, No. 5:10-CV-84, 2010

WL 2687590, at *1 (M.D. Ga. July 1, 2010) (quoting Wallace v. Ga. Dep’t of Transp., No.

7:04-cv-78, 2006 WL 1582409, at *2 (M.D. Ga. June 6, 2006)). A motion for

reconsideration may not be used to relitigate old matters or reargue settled issues. See

Smith v. Ocwen Fin., 488 F. App’x 426, 428 (11th Cir. 2012).

       B.     Jenkins’ Motion for Reconsideration

       In its Order, the Court found that Jenkins had not exhausted all administrative

remedies before he filed his petition for compassionate release with the Court. [Doc. 43,

p. 2]. In his Motion for Reconsideration, Jenkins contends that he cannot exhaust

administrative remedies because the staff will not give him forms, but he also argues

that the Court should waive the exhaustion requirement. [Doc. 44, p. 1].

       First, Section 12003 of the CARES Act presently and temporarily provides for
       expanded prisoner home confinement under the framework set out in 18 U.S.C. §
       3624(c). CARES Act, Pub. L. No. 116-136, 134 Stat. 281 (2020). The CARES Act
       places decision making authority solely within the discretion of the Attorney
       General and the Director of the Bureau of Prisons. See id.; accord 18 U.S.C. §
       3624(c)(2). Courts therefore do not have power to grant relief under Section 12003
       of the CARES Act.

United States v. Boyd, No. 3:14-CR-86, 2020 WL 2106023, at *1 (E.D. Tenn. May 1, 2020);

see also United States v. Staltare, No. 8:14-cr-460-T-33TBM, 2020 WL 2331256, at *1 (M.D.

Fla. May 11, 2020); United States v. Daniels, No. 4:08-CR-0464-SLB, 2020 WL 1938973 at

*1—2 (N.D. Ala. Apr. 22, 2020) (only the BOP has the authority to place a defendant on



                                             2
      Case 5:14-cr-00001-TES-CHW Document 45 Filed 05/17/20 Page 3 of 4



home confinement under the CARES Act). This Court agrees with other district courts

that have found they lack the authority to just unilaterally release prisoners under the

CARES Act.

       As far as Defendant’s motion to reduce his sentence to permit his immediate

release with a condition of home confinement, a court may not modify a term of

imprisonment once it has been imposed unless certain exceptions apply. Section

3582(c)(1)(A) plainly provides that inmates may move for what is often called

“compassionate release,” but only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant's behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier.” (emphasis added). Therefore,

before this Court may consider an inmate’s motion for compassionate release, the

inmate must either:

   (1) request the BOP file a motion on his behalf and, if denied by the BOP, exhaust all

       administrative appeals, or

   (2) request the warden of his facility file a motion on his behalf and wait 30 days

       before filing a motion in the district court.

Daniels, 2020 WL 1938973, at *2 (citing § 3582(c)(1)(A)). While Jenkins claims that he

cannot exhaust his administrative rights, he has not offered any evidence that he has

actually tried to do so. His conclusory statements that staff will not give him the forms



                                              3
      Case 5:14-cr-00001-TES-CHW Document 45 Filed 05/17/20 Page 4 of 4



to appeal because the staff is looking over every prisoner’s file in order to see if they can

be released on home confinement (which is available only under the CARES Act), does

not mean that he has been denied a grievance or appeal of a specific request for

compassionate release under §3582(c)(1)(A)(i). In fact, Jenkins plainly states that his

warden has already approved him for release to home confinement under the CARES

Act, but he hasn’t been released yet. [Doc. 42, p. 1]. Jenkins apparently wants the Court

to waive all exhaustion or waiting requirements. This the Court cannot do. See Staltare,

2020 WL 2331256, at *1 (collecting district court cases finding the exhaustion

requirement contained in § 3582(c)(1)(A) is jurisdictional and cannot be waived, even

due to emergencies such as the COVID-19 pandemic); United States v. Black, No. 2:12-cr-

263-3, 2020 WL 2213892, at *2 (S.D. Ohio May 7, 2020).

       Accordingly, the Court DENIES Jenkins’ Motion for Reconsideration [Doc. 44],

and the Court’s previous Order [Doc. 43] stands as filed.

       SO ORDERED, this 17th day of May, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              4
